Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7,  9,  29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto et al. (US 20110002522) in view of Kelly et al. (20060074288 A1). 

Regarding claim 1, Goto et al. teaches a method for determining intramuscular fat (see Fig. 4, S2007, para [0101]; “medical image processing device 1 obtains intramuscular fat region 67”), placing a plurality of regions of the image (see Fig.3,  para [0162]; “Also, while diagnosis of a cross-sectional image is described by exemplifying a femoral region or a lower leg region, target regions are not limited thereto”), wherein the placing comprises automatically placing a larger region of the image and a smaller region of the image (see Fig. 11; larger region and smaller region identified on image, see also [0031]; “In this manner, since the medical image information of the femoral region and the lower leg region can be automatically distinguished”), the smaller region of the image disposed within the larger region of the image (see Fig.11, [0026]; “The medical image processing device may match the reference regions, and further display the respectively specified muscle regions by overlapping them”); computer processing to combine the plurality of regions to provide an estimate of intramuscular adipose tissue (see  para [0108]; “medical image processing device 1 is capable of acquiring an imaginary fascia, and automatically divides the fat region into the subcutaneous fat region and the intramuscular fat region while setting the fascia as a border, which makes it possible to quantitatively obtain the amount of intramuscular fat”); and providing and displaying selected results related to said estimate of intramuscular adipose tissue (see para [0105]; “Medical image processing device 1 may calculate the area of intramuscular fat region 67 or subcutaneous fat region 69 and display them.”). 
Goto et al. does not teache as further recited a method comprising: acquiring x-ray measurements for respective pixel positions related to a two-dimensional projection image of a portion of a subject, wherein at least some of the measurements are dual- energy x-ray measurements.
Kelly et al. teaches the method comprising: acquiring x-ray measurements for respective pixel positions related to a two-dimensional projection image of a portion of a subject (see Abstract), wherein at least some of the measurements are dual- energy x-ray measurements (see para [0016]; “The energy range of the x-rays can be relatively wide, to allow for the known DXA dual-energy x-ray measurements, or can be filtered to a narrower range to allow for single energy x-ray measurements”). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention of the claimed invention to incorporate the teaching as et al in order to identify region of interest and determine visceral and subcutaneous fat mass for the region of interest (Abstract).

Regarding claim 4, the rejection of claim 1 is incorporated herein.
Goto et al. in the combination further teaches wherein the larger region of the image extends from a first side of a limb to a second side of the limb, and wherein the smaller region extends across a muscle area from a first side to a second side between outermost extents of muscle wall (see Fig. 11; several regions identified on image; crossing from sides of limb and muscle walls).

Regarding claim 5, the rejection of claim 1 is incorporated herein.
Goto et al. in the combination further teaches wherein the larger region of the image extends from a first side of a limb to a second side of the limb, and wherein the smaller region extends across a muscle area from a first side to a second side between outermost extents of muscle wall but is exclusive of a third region which is placed where bone is present and percent fat cannot be directly measured (see Fig. 11; several regions identified on image; crossing from sides of limb and muscle walls but bone region is excluded).

Regarding claim 7, the rejection of claim 1 is incorporated herein.
Kelly et al. in the combination further teaches wherein the larger region of the image is placed using an anatomical landmark and a preselected region of interest line (see para [0018]; “FIG. 3 illustrates an x-ray image of a section or slice parallel to a z-x plane through the abdominal region of an obese patient taken with a CT system, and shows a ring (non-circular) of subcutaneous adipose tissue (SAT) 200 and regions such as 202 of visceral adipose tissue (VAT) 202”; Note: the anatomical landmark here would be the z-x plane through the abdominal region, and a section/slice as preselected region of interest).

Regarding claim 9, the rejection of claim 1 is incorporated herein.
Goto et al. in the combination further teaches wherein the left and the right muscle wall are identified by identifying inflection of adipose tissue values for placing the second smaller region of the image (see para [0025]; “specify a bone region and a muscle region from the extracted evaluation regions, extract the reference region to be the reference for positioning with respect to each of the specified bone region”).

Regarding claim 29, the rejection of claim 1 is incorporated herein.
Kelly et al. in the combination further teaches wherein the smaller region is automatically placed using % fat inflection (see para [0031]; “The percent fat (% Fat.sub.vi) in the visceral region for the raypath that is along line i and is from the source focal spot to a detector position that corresponds to a dual energy x-ray measurement for a pixel in the image will be % Fat.sub.vi= (total % Fat).sub.iL.sub.v/L Eq. 9”).

Regarding claim 30, the rejection of claim 1 is incorporated herein.
 Goto et al. in the combination further teaches wherein each of the larger region and the smaller region has upper and lower boundaries and wherein the upper and lower boundaries of the smaller region are superimposed over the upper and lower boundaries of the larger region (see para [0131]; “On screen 502, image information 404 (FIG. 16), e.g. image information created by superposing muscle region 71-1 in image information 401 (FIG. 13) and muscle region 71-2 in image information 402 (FIG. 14) to match the position of femur 73 is displayed. Also, the muscle areas of muscle region 71-1 and muscle region 71-2 are calculated, and displayed as "muscle area S1 cm2" 85-1 and "muscle area S2 cm2" 85-2 respectively. Each of muscle region 71-1 and muscle region 71-2 may be displayed by different colors or patterns”; various regions and boundaries identified on the image).

Claims 2, 6, 8, 10-14, 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto et al and Kelly et al. as applied to claim 1 above, and further in view of Shepherd (US 6233473 B1) listed on IDS.

Regarding claim 2, the rejection of claim 1 is incorporated herein.  The combination of Goto and Kelly as a whole fails to teach as further recited, but Shepherd teaches wherein the plurality of regions is combined in a linear equation (see col.5, line 15-25; “where A(E.sub.H) is the high energy x-ray attenuation (dimensionless) measured for the respective pixel position, and k(E.sub.H, .rho.) is the linear attenuation coefficient (in units of (1/length) of the column of material traversed by the raypath giving rise to the measurement for the respective pixel position”) using constants that provide correlation between dual-energy x-ray measured intramuscular adipose tissue and intramuscular adipose tissue measured by computed tomography (see col.1, line 33-37; “Other types of systems have been used for BMD measurement to a lesser extent, such as quantitative computer-aided tomography (QCT) and single photon absorptiometry (SPA) using isotopes as radiation sources”). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention of the claimed invention to incorporate the teaching as taught by Shepherd in order to provide a practical mathematical approach of measuring patient thickness.

Regarding claim 6, the rejection of claim 1 is incorporated herein.
Shepherd in the combination further teaches wherein at least some of the x-ray measurements are used for placing at least one region of the image (see col.7, line 26-35; “Regional body composition estimates can be obtained by interactively graphically or otherwise defining regions of interest (ROI), for example on an x-ray image of the scanned body…”).

Regarding claim 8, the rejection of claim 1 is incorporated herein.
 Shepherd in the combination further teaches wherein at least some of the x-ray measurements are used for placing the second smaller region of the image (see col.4, line 22-25; “The x-ray measurement for the high energy (e.g. 140 kVp) can be used as a measure of tissue thickness along the raypath, i.e., for a given pixel position…..”).

Regarding claim 10, the rejection of claim 1 is incorporated herein.
Shepherd in the combination further teaches wherein the larger region and the smaller region are combined in a linear equation (see col.5, line 15-25; “where A (E.sub.H) is the high energy x-ray attenuation (dimensionless) measured for the respective pixel position, and k (E.sub.H, .rho.) is the linear attenuation coefficient (in units of (1/length) of the column of material traversed by the raypath giving rise to the measurement for the respective pixel position”) that is correlated with intramuscular adipose tissue measured by quantitative computed tomography for processing the larger and smaller regions to provide an estimate of intramuscular adipose tissue (see col.1, line 33-37; “Other types of systems have been used for BMD measurement to a lesser extent, such as quantitative computer-aided tomography (QCT) and single photon absorptiometry (SPA) using isotopes as radiation sources”).

Regarding claim 11, the rejection of claim 1 is incorporated herein.
Shepherd in the combination further teaches wherein intramuscular adipose tissue is calculated as: J * muscle region adipose mass - K * (limb adipose mass - muscle region adipose mass) + b (see col.6, line 35-45; “The next two numbers (0 and 1.192) are a linear slope and a projected mass for the first pass with the narrower-angle x-ray distribution, where the slope (0) indicates the linear slope showing how the projected mass (1.192 in this case) varies as a function of pixel position number as one moves from one pixel position to another toward the beginning of the line”.  This is mathematically equivalent as claimed).

Regarding claim 12, the rejection of claim 1 is incorporated herein.
Shepherd in the combination further teaches wherein constants J and K are selected that provide correlation between DXA intramuscular adipose tissue and intramuscular adipose tissue measured by computed tomography, and wherein b is an intercept term (see col.5, line 15-25; “where A (E.sub.H) is the high energy x-ray attenuation (dimensionless) measured for the respective pixel position, and k(E.sub.H, .rho.) is the linear attenuation coefficient (in units of (1/length) of the column of material traversed by the raypath giving rise to the measurement for the respective pixel position”, see also col.1, line 33-37; “Other types of systems have been used for BMD measurement to a lesser extent, such as quantitative computer-aided tomography (QCT) and single photon absorptiometry (SPA) using isotopes as radiation sources”).

Regarding claim 13, the rejection of claim 1 is incorporated herein.
Shepherd in the combination further teaches wherein a value for at least one of J, K and b is selected for the subject (see col.6, line 35-45; “The first two numbers (1.192 and 1.183) are the projected and the true mass, respectively. The next two numbers (0 and 1.192) are a linear slope and a projected mass for the first pass with the narrower-angle x-ray distribution, where the slope (0) indicates the linear slope showing how the projected mass (1.192 in this case) varies as a function of pixel position number as one moves from one pixel position to another toward the beginning of the line”).

Regarding claim 14, the rejection of claim 1 is incorporated herein.
 Shepherd in the combination further teaches wherein a value for at least one of J, K and b is selected based on at least one of age, gender, ethnicity, weight, height, body mass index, waist circumference, and other anthropomorphic variables of the subject (see col.4, line 41-47; “The maximum value of r can be correspondingly defined as: r.sub.max =T sec.theta.+t(.theta., z) where t(.theta., z) is the thickness of body 26 along the length of r at angle .theta. within x-ray distribution 24”).  


Regarding claim 31, the rejection of claim 1 is incorporated herein.
Goto et al. in the combination further teaches wherein each of the larger region and the smaller region has left and right boundaries and wherein the left and right boundaries of the smaller region are placed by (see para [0123]; “FIG. 16 shows image information 404. Positioning is executed on image information 404 to match femur 73-1 in image information 401 and femur 73-2 in image information 402, and the matched femur is displayed as femur 73. Image information 404 shows the difference between muscle region 71-1 and muscle region 71-2 (difference in the areas of the regions) clearly”; various region and boundaries identified on the image). However, the combination of Goto et al. and Kelly et al. does not teach an algorithm that operates on percent fat profile data corresponding to pixel positions from inside the left and right boundaries of the larger region moving toward a center of the larger region. 
 Shepherd teaches an algorithm that operates on percent fat profile data corresponding to pixel positions from inside the left and right boundaries of the larger region moving toward a center of the larger region (see col.5, line 21-29; “where the % Fat is estimated from the ratio of high and low x-ray energy measurements for the respective pixel positions as is known in the art… by directly solving the mathematical expressions set forth above”).

Regarding claim 32, the rejection of claim 1 is incorporated herein.
Shepherd in the combination further teaches wherein each of the left and right boundaries of the smaller region is set at an inflection point by identifying % fat values of two consecutive pixels lower than a preceding pixel (see col.5, line 21-25; “The density .rho. can be estimated for the individual pixel positions using the patient's % Fat estimates for the respective pixel positions, where the % Fat is estimated from the ratio of high and low x-ray energy measurements for the respective pixel positions as is known in the art”).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto et al and Kelly et al. as applied to claim 1 above, and further in view of Charles (US 6816564 B2) cited on IDS.

Regarding claim 3, the rejection of claim 1 is incorporated herein.  The combination of Goto and Kelly as a whole fails to teach as further recited, but Charles teaches wherein the plurality of regions is combined using polynomial expansion (see col.13, line 40-45; “The coefficients of the polynomial are determined by measurements on the phantoms. The polynomial functions are inverted to yield the thickness of each calibration material as a polynomial function of the attenuations at the two photon-energies”). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention of the claimed invention to incorporate the teaching as taught by Charles in order to indicate the thickness of one of two known basis materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668

/VU LE/            Supervisory Patent Examiner, Art Unit 2668